Ethridge, J.,
delivered the opinion of the court.
This is an appeal from a judgment in favor of Mrs. Alice Cole against the Sovereign Camp of the Woodmen of the World for $1,070 and costs upon a beneficiary certificate of the appellant issued to Hal S. Cole, a member of the S. S. Prentiss Camp No. 41 located at Vicksburg, Miss., In defense it was pleaded that the constitution and by-laws of the defendant in force at the time the beneficiary certificate was issued, and continuously from said date till the death of the insured, contained the. folio wing .provision in respect to the designation of beneficiaries in such certifi*306cates, limiting the persons eligible as such beneficiaries as follows:
“There shall be paid a sum-not to exceed three thousand dollars to the person or persons named in his certificate as beneficiary or beneficiaries, which beneficiary or beneficiaries shall be his wife, children, adopted children, parents, brothers and sisters, or other blood relations or persons dependent upon the member.”
And it was alleged that plaintiff was not a parent of the insured, but ay as his stepmother; that she Avas not dependent upon the member and Avas not a blood relative, all of which facts Avere unknown to the defendant at the time said policy Avas issued, and Avere not knoAvn until after the death of the said Hal Scott Cole, the insured. Wherefore it says, the plaintiff being ineligible as a beneficiary,, such certificate is null and void, and it was also pleaded in defense that the said H'al Scott Cole, the assured, made the defendant a written application for' such insurance, and Avarranted the truthfulness of all statements contained therein, Avliich representations were relied upon by the appellant in issuing said certificate; that the beneficiary named in his application Avas his mother, Avhen in truth and in fact the beneficiary named therein Avas not his mother and Avas not a parent, but Avas his stepmother, who Avas not eligible to be a beneficiary in such benefit certificate under the constitution and by-laAvs above mentioned.
It Avas also pleaded in defense that the assured made a statement that he had not been attended by a physician for illness or injury Avithin five years before the certificate was issued, which representation was alleged to be untrue. But as the proof did not sustain this plea it will not be further considered in this opinion.
A replication was filed by plaintiff to the plea, Avhich alleged as above set forth that the appellee was not competent as a beneficiary because she Avas not the parent, in which replication it Avas alleged that the assured Avas a member of her family, and lived in said family Avith her and his father, and continued thus to live up to and until *307the time of Ms death; that his mother died many years before, and that the said Mrs. Alice Cole took the place of a mother to him, and that she was as close to him in every respect as if she had been his own mother; and that under said rules and regulations he was not precluded and prohibited from naming plaintiff as his beneficiary in said certificate; and also that at the time the said certificate was issued the defendant ivas carrying on its business in the state of Mississippi under chapter 206, Laws of 3916, and that by section 6 of said act it ivas expressly provided that the deceased and other members of the order had the legal right to name as beneficiaries in their certificates, among others, their stepmothers and stepfathers, and that by virtue of section 6 of said act he ivas allowed and permitted legally to name the plaintiff his beneficiary to all intents and purposes as if she was his own mother. The replications were demurred to, and the demurrer ivas overruled. Section 6, chapter 206, Laws of 1916, reads as follows:
“The payment of death benefits shall be confined to wife, husband, relative by blood to the fourth degree, father-in-law, mother-in-law, son-in-law, daughter-in-law, stepfather, stepmother, stepchildren, children by legal adoption, or to a person or persons dependent upon the member; provided, that if after the issuance of the original certificate the member shall become dependent upon an incorporated charitable institution, he shall have the privilege, with the consent of the society., to make such institution his beneficiary. Within the above restrictions each member shall have the right to designate his beneficiary, and from time to time have the same changed in accordance with the laws, rules or regulations of the society, and no beneficiary shall have or obtain any vested interest in the said benefit until the same has become due and payable upon the death of the said member; provided, that any society may, by its laws, limit the scope of beneficiaries within the above classes.”
By the concluding clause of this statute the appellant ■was entitled to restrict its benefits to such members of the *308classes named in the statute as.it might see proper to do, and the provision of the constitution and by-laws relied upon is shown to have been adopted subsequent to the enactment of this statute, and was in force at the time the certificate was applied for and issued. The assured was at the time of his death in the services of the United States government on duty in the navy.
The question turns upon whether the judgment should be reversed because the beneficiary was not the natural mother, but only the stepmother, of the assured. In other words, does the word “parent” in the provision of the bylaws above set forth include a stepmother? This precise question has not been decided by this court so far as we have been able to find, but has been decided in other states differently, some of the states holding that the term “parent” includes a stepmother or stepfather, while others hold it does not. This court in Shelton v. Minnis, 107 Miss., 133, 65 So. 114, held that in determining who is entitled to benefits in mutual benefit associations, the members of which contribute the money which provides the fund from which benefits are paid, liberal construction should bo given the by-laws so as to effect the purpose of the parties to the contract. And the same rule was applied in Sykes v. Armstrong, 111 Miss. 44, 71 So. 264. These decisions establish the principle that the court will construe provisions as to who may be beneficiaries liberally, and as the plaintiff below was under the terms of the statute authorized to be made a beneficiary and had an insurable interest in the life of the deceased, Ave think that we Avill be justified in adopting that line of decisions which hold that the term “parent” may be construed to include a stepfather or stepmother. In 19 R. C. L. 1285, section 82, this language occurs:
“Although according to some authorities the terms ‘re-dated to’ and ‘relations,’ as used in the rules and regulations of mutual benefit societies to denote the classes from Avhich beneficiaries must be selected, included only relations by blood, and not relations by marriage, it is generally held that relations by affinity are also included. *309Thus it lias been decided that a ‘stepfather’ is a relative avIio may be made the beneficiary in a certificate under a statute which limits this right to the ‘husband, Avife, relative, legal representative, heir or legatee’ of the member. And under a provision of the constitution of a relief association organized for the purpose of giving relief to the families of deceased members prescribing Avho may be beneficiaries, it has been held that a stepmother Avho is a memof the family is included in the term ‘mother.’ ”
In the case of Jones v. Mangan, 151 Wis. 215, 138 N. W. 618, Ann. Gas. 1914B, 59, it appears from the facts that the insured was never married, and in his application for membership in the defendant association he designated the plaintiff as “mother.” The principal .points raised by the assignments of error were: First, that the court erred in finding at the time of his death the deceased Avas a member of plaintiff’s family; and, second, that the court erred in holding that the plaintiff was such-a person as could be laAvfully named as beneficiary. Under the articles of incorporation of the defendant in that case it was provided that—
“Upon the death of a member in good standing the sum of fifteen hundred dollars shall be paid to the beneficiary or beneficiaries named in his application and membership certificate, provided, such beneficiaries be either widoAV, child or children, mother or father, sister or brother, niece or nepheAV of deceased member.”
In that case Burke, a member of the defendant association, named the plaintiff, his stepmother, as beneficiary in his application, and the question arose Avhether she comes Avithin the class designated as beneficiaries. The court held that the word “mother” included a stepmother.
The case of Anderson v. Royal League, 130 Minn. 416, 153 N. W. 853, L. R. A. 1916B,, 901, Ann. Gas. 19170, 691, was a suit upon a similar certificate containing a clause very similar to the one before us. The by-bjws of the defendant in that case provided:
“A benefit certificate may be made payable only to one or more persons bearing the relationship to the member *310of Avife, child, adopted child, father, mother, adopting parent, brother, sister, affianced wife, uncle, aunt, niece, nephew, grandparent or grandchild, in AAdiich class of beneficiaries no proof of dependency shall be required.”
The court in that case said: “The first contention of the defendant is that under the statute quoted plaintiff Avas ineligible as beneficiary, except as a dependent. To this Ave cannot assent. We think she and Whidden Avere members of the same family, and as such she AAras a proper beneficiary.”
See, also, Morey v. Monk, 142 Ala. 175, 38 So. 265; Faxon v. Grand Lodge, etc., 87 Ill. App. 262.
Authorities from Georgia, Texas, and Louisiana seem to be contrary to the above authorities, but Ave think following the more liberal authorities is the rule of Avisdom and in accordance Avith the policy of this state, as announced in. the above decisions from Mississippi. The deceased was a member of the order, and this construction will carry out and give effect to the relations established and the purposes intended, as we think, by both parties. The court below entertained these vieAvs, and the judgment will be affirmed.

Affirmed.